UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                 -   -   -   X

UNITED STATES OF AMERICA

                     - v. -                                                       ORDER

        ELLIOT SMERLING ,                                                         21 Mag. 2223



                                                                                   D. 04-.,.
                                           Defendant.
                                                                                                 ~.
                                                                                        ~ >~
-   -   -   -    -    -   -   -   -    -    -    -   -   -   -   -   -   -   X



        Upon the application of the United States of America, by and

through Assistant United States Attorneys Timothy V. Capozzi and

Jilan       J.       Kamal ,          it    is       hereby          ORDERED     that   Complaint        21   Mag.

2223,       which was             filed under seal on February 26,                             2 0 21,   and its

associated docket be and hereby is unsealed.
        SO ORDERED .
Dated:               New York, New York
                     May ~ ' 2 0 21


                                                                         HONORABLE KATHARINE H. PARKER
                                                                         UNITED STATES MAGISTRATE JUDGE
                                                                         SOUTHERN DISTRICT OF NEW YORK
